Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed July 20, 2022 is acknowledged.  Claims 1-3, 5, 7-8, 10-11 and 15 are cancelled. Claims 4,12 and 14 are amended. Claims 4, 6, 9 and 12-14 are pending. Claim 13 is withdrawn without traverse (filed 4/5/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 5, 2021. 
4.	Claims 4, 6, 9, 12 and 14 are under examination with respected to Oct3/4 for reprogramming factor and species of DNA of interest and primary cell/differentiated cell/somatic cell for species of cells in this office action.
5.	Applicant’s arguments filed on July 20, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
6.	The rejection of claims 10-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is moot because the claims are canceled.
The rejection of claims 10-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The rejection of claims 10-11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on July 20, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6, 9, 12 and 14 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for methods of increasing GFP expression in human newborn forskin fibroblasts (BJs) transfected with GFP mRNA+SOCS1 mRNA as compared to GFP mRNA+B18R mRNA, or GFPmRNA alone in vitro, increasing generation of induced pluripotent stem cells (iPSCs) from human fibroblasts (BJs) transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP +SOCS1mRNA (all mRNA contained polyA tails >2000nt) as compared to the BJs transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP + B18R protein in vitro, and increasing cell survival of T cells repeatedly electroporated with eGFP plasmid plus SOCS1 mRNA comprising 4800-nulceotide (nt) polyA as compared to T cells electroporated with eGFP plasmid without SOCS1 mRNA in vitro, does not reasonably provide enablement for an vitro method recited in independent claim 4 or a method of electroporation of a cell including in vivo method as recited in claim 14 using structurally and functionally undefined mRNA of interest in undefined cell that can exert an innate immune response as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 4, 6, 9 and 12 as amended are drawn to a method of repeated transfection of a fibroblast cell with at least one nucleic acid of interest comprising the steps of adding to the fibroblast cell a)  SOCS1 mRNA; and simultaneously or subsequently b) at least one mRNA of interest encoding at least one polypeptide of interest; wherein at least step b) is repeated at least once and wherein the SOCS1 mRNA and the at least one mRNA of interest have a poly(A) tail at its 3” end comprising at least 2000 adenines respectively, and wherein the fibroblast cell that can exert an innate immune response by attenuating the IFN-1 response of the fibroblast cell. 
Claim 14 as amended is drawn to a method of electroporation of a fibroblast cell with at least one nucleic acid of interest comprising the steps of adding to the cell a) SOCS1 mRNA, and simultaneously or subsequently b) said at least one nucleic of interest, wherein the at least one nucleic acid of interest is DNA and the SOCS1 mRNA has a poly(A) tail at its 3’ end comprising at least 4800 adenines and wherein the fibroblast cell can exert an innate immune response by attenuating IFN-1 response of the fibroblast cell.

On p. 5-7 of the response, Applicant argues that the claimed invention is partly based on the concept of the use of SOCS1 mRNA to reduce immunogenic reaction of cells to nucleic acids when transfected into cells and fibroblast cells. Applicant acknowledges that the specification disclosed that repeated transfection of GFP mRNA alone, or GFP mRNA in combination with an mRNA expressing the antiviral protein B18R resulted in GFP expression whereas addition of SOCS1 mRNA increased GFP expression (see paragraph [0111] of the specification). Applicant argues that examples in the specification showed a nucleic acid induces an innate immune response (which is expected in the art), reducing expression of the polypeptide of target (GFP), and SOCSI mRNA can suppress this response. Applicant argues that the structure or function of nucleic acid is not required for the claimed invention because induction of type I interferon (IFN) is a hallmark of immune sensing of nucleic acid by the innate immune system as evidenced by Schlee (in IDS; see p. 566, left col.p.577, left col.) and Semenova et al.(in IDS; see p. 10235, left col.). The long poly(A) tail of the SOCS1 mRNA preserves the mRNA to allow translation of SOCSI protein, and then suppress the innate immune response to the nucleic acid of target regardless of the structure and/or function of the nucleic acid of interest.      
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification fails to provide sufficient guidance to enable a skilled artisan to practice the claimed inventions without undue experimentation because:
i. There is no structural and functional relationship or correlation between the increasing GFP expression in human newborn forskin fibroblasts (BJs) transfected with GFP mRNA+SOCS1 mRNA as compared to GFP mRNA+B18R mRNA, or GFPmRNA alone in vitro shown in Example 1 and Fig1, and exerting an innate immune response by attenuating IFN response of the fibroblast by the claimed transfection method of repeated transfection of a fibroblast cells with SOCS1 mRNA and simultaneously or  subsequently at least one mRNA of interest wherein both mRNAs contain a polyA tail >2000nt.
There is no structural and functional relationship or correlation between increasing generation of induced pluripotent stem cells (iPSCs) from human fibroblasts (BJs) transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP +SOCS1mRNA (all mRNA contained polyA tails >2000nt) as compared to the BJs transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP + B18R protein in vitro shown in Examples 2-3 and Fig2-3, and exerting an innate immune response by attenuating IFN response of the fibroblast by the claimed transfection method of repeated transfection of a fibroblast cells with SOCS1 mRNA and simultaneously or  subsequently at least one mRNA of interest wherein both mRNAs contain a polyA tail >2000nt.
There is no structural and functional relationship or correlation between the increasing cell survival of T cells repeatedly electroporated with eGFP plasmid plus SOCS1 mRNA comprising 4800-nulceotide polyA as compared to T cells electroporated with eGFP plasmid without SOCS1 mRNA in vitro shown in Example 6 and Fig 6, and exerting an innate immune response by attenuating IFN response of the fibroblast by the claimed transfection method of repeated transfection of a fibroblast cells with SOCS1 mRNA and simultaneously or  subsequently at least one mRNA of interest wherein both mRNAs contain a polyA tail >2000nt.
The specification fails to provide sufficient guidance or evidence to demonstrate that there is no interaction between the claimed structurally and functionally undefined nucleic acid or RNA of interest and SOCS1 or allowing SOCS1 mRNA to be translated and exert its effect of reducing the innate immune to reduce innate immune response by attenuating the IFN-1 response of the fibroblast cells.  
ii. The specification only teaches increasing GFP expression in human newborn forskin fibroblasts (BJs) transfected with GFP mRNA+SOCS1 mRNA as compared to GFP mRNA+B18R mRNA, or GFPmRNA alone in vitro, increasing generation of induced pluripotent stem cells (iPSCs) from human fibroblasts (BJs) transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP +SOCS1mRNA (all mRNA contained polyA tails >2000nt) as compared to the BJs transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP + B18R protein in vitro, and increasing cell survival of T cells repeatedly electroporated with eGFP plasmid plus SOCS1 mRNA comprising 4800-nulceotide polyA as compared to T cells electroporated with eGFP plasmid without SOCS1 mRNA in vitro. The experimental results shown in Examples 1-6 only indicate that cotransfection of eGFP mRNA with SOCS1 mRNA increases the expression of eGFP in fibroblasts, cotransfection of programming factor mRNA with SOCS1 mRNA increase generation of iPSCs differentiated from fibroblasts transfected with a mRNA mixture of Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP or increases cell viability in T cells transfected with eGFP plasmid DNA. 
iii. The specification fails to provide well-established structural and functional relationship or correlation between the data shown in examples mentioned above and the structurally and functionally undefined nucleic acid or RNA of interest/encoded polypeptide in fibroblasts cells that can exert an innate immune response by attenuating the IFN-1 response of the fibroblast cell. 
Neither the specification nor the prior art teaches the structural and functional relationship of nucleic acid or RNA of interest/encoded polypeptide in the fibroblast cells that can exert an innate immune response by attenuating the IFN-1 response of the fibroblast cells.  A skilled artisan cannot contemplate how to make and use the claimed invention without undue experimentation in view of Liang et al. (see p. 1268-1269; Liang et al. Eur. J. Immunol. 2014; 44:1265-1275, as in IDS) and Cittadini et al. (p. 381, abstract; p. 384-385; Cardiovas. Res. 2012; 96:381-390, cited previously) and Jalkanen et al. (see p. 25-29; Semin. Cell Dev. Biol. 2014; 0:24-32. doi:10.1016/ jsemcdb.2014.05.018, as in IDS) 
Further, the status of overexpression of SOCS1 is unclear because overexpression of SOCS1 gene results in autoimmune diseases and heart failure as evidenced by Liang et al., Cittadini et al. and Jalkanen et al.. Neither the specification nor the prior art teaches that what structural and functional relationship between SOCS1 and other nucleic acids of interest in vivo and their regulation in vivo. Thus, it is unpredictable whether cotransfection of SOCS1 with other nucleic acids of interest in vivo can provide any benefits in vivo.
Taken together, the specification fails to teach the structural and functional relationship between other nucleic acid of interest/other cells and GFP+SOCS1mRNA-4800nt-poly(A) in T cells and a mRNA mixture containing poly(A) >2000 nt of both kinds of mRNA (a mRNA mixture of reprogramming factors: Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP mRNAs and SOCS1 mRNA) in fibroblasts and iPSCs or their correlation. Thus, a skilled artisan cannot contemplate what other nucleic acid of interest are and whether can achieve the same results as shown in examples or whether the fibroblasts can exert an innate immune response by attenuating the IFN-1 response of the fibroblast cells after cotrasfecting with the claimed SOCS1 mRNA in combination with structurally and functionally undefined of mRNA of interest because the structural and functional relationship of other nucleic acids/mRNA of interest is unknown. 
	Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to the claimed methods for repeated transfection or electroproration of a cell with at least one nucleic acid of interest into a cell as instantly claimed.  Accordingly, the rejection of claims 4, 6, 9, 12 and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained. 

	
	Claim Rejections - 35 USC § 112
8.	Claims 4, 6, 9, 12 and 14 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 4, 6, 9, 12 and 14 encompass using a genus of structurally and functionally undefined mRNA or DNA of interest/encoded polypeptides in fibroblasts wherein the fibroblast cells can exert an innate immune response by attenuating the IFN response of the fibroblasts. In addition, claim 12 encompasses using a genus of mRNA of interest encoding a genus of reprogramming factor.  
On p. 8-9 of the response, Applicant argues that Applicant had possession of the claimed invention for the reasons set forth above and as supported in view of examples shown in the specification. Applicant argues that Applicant does not need to establish a structural and functional relationship or correction between the nucleic acid of interest and the SOCS1 mRNA. Applicant argues that introduced nucleic acids of interest would induce an innate immune response, which is well known in the art, and addition of the claimed SOCS1 mRNA with the claimed polyA feature provides improved methods of transfection or electroporation. Applicant further cites MPEP 2163 (III)(A) in support of the arguments.  
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of using the claimed genus of structurally and functionally undefined mRNA or DNA of interest/encoded polypeptides/reprogramming factors in fibroblast cells, wherein the fibroblast cells can exert an innate immune response by attenuating the IFN-1 response of the fibroblast cells because:
i. The specification fails to establish a structural and functional relationship or correlation between the claimed genus of structurally and functionally undefined mRNA or DNA of interest/encoded polypeptides in fibroblast cells, wherein the fibroblast cells can exert an innate immune response by attenuating IFN response of the fibroblast cells and the data shown in examples 1-6 in increasing generation of iPSCs differentiated from human fibroblasts (BJs) transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFPz+ SOCS1mRNA (all mRNA contained polyA tails >2000nt) or T cells repeatedly electroporated with eGFP plasmid plus SOCS1 mRNA comprising 4800nt polyA.
There is no structural and functional relationship or correlation between the increasing GFP expression in human newborn forskin fibroblasts (BJs) transfected with GFP mRNA+SOCS1 mRNA as compared to GFP mRNA+B18R mRNA, or GFPmRNA alone in vitro shown in Example 1 and Fig1, and exerting an innate immune response by attenuating IFN response of the fibroblast by the claimed transfection method of repeated transfection of a fibroblast cells with SOCS1 mRNA and simultaneously or  subsequently at least one mRNA of interest wherein both mRNAs contain a polyA tail >2000nt.
There is no structural and functional relationship or correlation between increasing generation of induced pluripotent stem cells (iPSCs) from human fibroblasts (BJs) transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP +SOCS1mRNA (all mRNA contained polyA tails >2000nt) as compared to the BJs transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP + B18R protein in vitro shown in Examples 2-3 and Fig2-3, and exerting an innate immune response by attenuating IFN response of the fibroblast by the claimed transfection method of repeated transfection of a fibroblast cells with SOCS1 mRNA and simultaneously or  subsequently at least one mRNA of interest wherein both mRNAs contain a polyA tail >2000nt.
There is no structural and functional relationship or correlation between the increasing cell survival of T cells repeatedly electroporated with eGFP plasmid plus SOCS1 mRNA comprising 4800-nulceotide polyA as compared to T cells electroporated with eGFP plasmid without SOCS1 mRNA in vitro shown in Example 6 and Fig 6, and exerting an innate immune response by attenuating IFN response of the fibroblast by the claimed transfection method of repeated transfection of a fibroblast cells with SOCS1 mRNA and simultaneously or  subsequently at least one mRNA of interest wherein both mRNAs contain a polyA tail >2000nt.
  ii. The specification has not disclosed sufficient species for the broad genus of structurally and functionally undefined mRNA or DNA of interest/encoded polypeptides/reprogramming factors in fibroblast cells, wherein the fibroblast cells can exert an innate immune response by attenuating the IFN-1 response of the fibroblast cells. The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of using the claimed mRNA or DNA of interest/encoded polypeptides/reprogramming factors in the claimed fibroblast cells in the claimed invention as a whole. There was no known or disclosed correlation between the required function (exert an innate immune response by attenuating the IFN-1 response of the fibroblast cells or reprogramming) and any particular structure or sequence for structurally and functionally undefined mRNA or DNA of interest/encoded polypeptides/reprogramming factors in fibroblast cells. The specification fails to teach the detailed structures and sequences and characteristics for the claimed mRNA or DNA of interest/encoded polypeptides, reprogramming factor in fibroblast cells, wherein the fibroblast cells can exert an innate immune response by attenuating the IFN-1 response of the fibroblast cells.
Since the common characteristics/features of other mRNA or DNA of interest/encoded polypeptides/reprogramming factors in fibroblast cells and exerting an innate immune response by attenuating the IFN-1 response of the fibroblast cell are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously) and Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously) and Jalkanen et al. (see p. 25-29, Jalkanen et al. Semin. Cell Dev. Biol. 2014; 0:24-32. doi:10.1016/jsemcdb.2014.05.018, as in IDS). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of mRNA or DNA of interest/encoded polypeptides/reprogramming factors in fibroblast cells that can exert an innate immune response by attenuating the IFN-1 response of the fibroblast cells. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of mRNA or DNA of interest/encoded polypeptides/reprogramming factors in fibroblast cells and wherein the fibroblast cells can exert an innate immune response by attenuating the IFN-1 response of the fibroblast cells, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 4, 6, 9, 12 and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
Conclusion


9.	NO CLAIM IS ALLOWED.



10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piganis et al. (J. Biol. Chem. 2011; 286:33811-33818, cited previously) teaches methods of cotransfection of SOCS1 plasmid with Kit gene in IFNAR1-/- murine embryonic fibroblasts (MEFs) and HEK293T cells using pEF-BOS-muIFNAR1 and mutant IFNAR1, hu-Tyk2-His, hu-Tyk2KD-GST, SOCS1-Flag, SOCS1 mutants encoding IFNAR1, Tyk2, SOCS1 and SOCS1 mutants, which relates to independent claims 4 and 14 (see p. 33812,  in particular). The murine embryonic fibroblasts and HEK293T cells are primary cells or somatic cells as in claims 10-11 (p. 33812). 
De Sepulveda et al. (EMBO J. 1999, 18:904-915, as in IDS) teaches methods of cotransfection of SOCS1 plasmid with Kit gene in 293T cells or hematopoietic cell lines: EML-C1 and Ba/F3-KitΔ27 using pMiev-Socs1 plasmid encoding SOCS1 and EGFP by calcium phosphate methods, which meet the limitations “enhancing the efficacy of introducing at least one nucleic acid of interest into a cell comprising introducing a nucleic acid encoding SOCS1 in combination with the nucleic acid of interest” or “adding to the cell a) a nucleic acid encoding SOCS1; and simultaneously or subsequently adding at least one nucleic acid of interest encoding at least one polypeptide of interest” recited in independent claims 1, 4 and 14 (see p. 912, 2nd col. to p. 913; p. 909, in particular). The primary bone marrow-derived mast cells, 293T cells or hematopoietic cell lines are primary cells or somatic cells as in claims 10-11.
Kinjyo et al. (Immunity 2002; 17:583-591, cited previously) teaches methods of cotransfection of SOCS1 plasmid with Kit gene in macrophage cell line: Raw264.7 or 293 fibroblasts expressing TLR4 and MD2, EML-C1 and Ba/F3-KitΔ27 using pMiev-Socs1 plasmid encoding SOCS1 and EGFP, which relates to independent claims 4 and 14; and the 293T cells are primary cells or somatic cells as in claims 10-11 (see p. 586-587; p. 589). 
US9862926 (cited previously) teaches a method for increasing the translation of a protein or proteins of interest comprising: a) introducing in vitro-synthesized Agent mRNA and in vitro-synthesized Exogenous mRNA into a human or animal cell, wherein said in vitro-synthesized Exogenous mRNA comprises a protein coding region encoding a protein of interest that is not an innate immune response inhibitor, wherein said in vitro-synthesized Agent mRNA comprises: i) mRNA that encodes Vaccinia virus E3L protein, ii) mRNA that encodes Vaccinia virus K3L protein, and iii) mRNA that encodes Vaccinia virus B18R protein, and b) culturing said cell under conditions such that said in vitro-synthesized Exogenous mRNA is translated in said cell at an increased level as compared to the level that would be translated in said cell in the absence of said in vitro-synthesized Agent mRNA.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 27, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649